                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-00498-RJC-DSC


 CHARLOTTE-MECKLENBURG                           )
 BOARD OF EDUCATION,                             )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                     ORDER
                                                 )
 DISABILITY RIGHTS OF NORTH                      )
 CAROLINA,                                       )
                                                 )
                 Defendant.                      )



       THIS MATTER is before the Court on the “Joint Motion for Amended Pretrial Order and

Case Management Plan” (document # 45) filed August 1, 2019. For the reasons set forth therein,

the Motion will be granted. The following deadlines are extended:


       1. Discovery completion and dispositive motions:         thirty days following the District

           Judge’s ruling on the Objections to the Motion for Protective Order.

       2. Motions hearing: forty-five days after dispositive motions are filed.

       3. Final witness/exhibit lists and supplemental discovery: thirty days before trial.

       4. Exhibits, stipulations and issues: fourteen days before trial.


       The bench trial setting is continued to March 2, 2020.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                      Signed: August 2, 2019
